DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the communications dated 05/25/2021.
	Claims 1-17, and 21-23 are pending in this application.
		
Applicant made a provisional election without traverse to prosecute the 
invention of Group I, claims 1-17 and new claims 21-23, is acknowledged.
	Claims 18-20 have been withdrawn and cancelled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected group there being no allowable generic or linking claim. 
	Applicant has the right to file a divisional application covering the subject matter of the non-elected claims.

Acknowledges

2. 	Receipt is acknowledged of the following items from the Applicant.
	Information Disclosure Statement (IDS) filed on 12/23/2019.  The references cited on the PTOL 1449 form have been considered.
Applicant is requested to cite any relevant prior art if being aware on form PTO-1449 in accordance with the guidelines set for in M.P.E.P. 609.

Specification

3.	The specification has been checked to the extent necessary to determine the presence of possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.	Claims 1-17, and 21-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glass et al. (US 2018/0248015)
	Regarding claim 1, Glass discloses a semiconductor device, comprising: 
	an epitaxial stack 242/244, 346 (see figs. 3A, 3B, 4B, and paras. 0036-0037); and 

	a doped interfacial layer 472 (paras. 0007, 0040, 0042) covering the portion of the epitaxial stack, wherein the doped interfacial layer 472 comprises a dopant selected from the group consisting of Al, Hf, La, Sc, Y and a combination thereof, 
	a high-k dielectric layer 473 (para. 0040, 0042) over the doped interfacial layer 472; and 
	a gate electrode 474 over the high-k dielectric layer 473.

	Regarding claim 2, Glass discloses the semiconductor device of claim 1, wherein the portion of the epitaxial stack comprises first nanowires 346 and second nanowires 346 alternatively disposed with the first nanowires.  See fig. 3A, and paras. 0007, 0036.

	Regarding claim 3, Glass discloses the semiconductor device of claim 1, wherein the portion of the epitaxial stack comprises second nanowires 346 substantially parallel and separated from each other, and the doped interfacial layer 472 surrounds the second nanowires, and the high-k dielectric layer 473 surrounds the doped interfacial layer.  See paras. 0007, 0036, 0038, and fig. 3A.

	Regarding claim 4, Glass discloses the semiconductor device of claim 3, wherein the doped interfacial layer is in contact with the second nanowires.  See paras. 0007, 0036.



	Regarding claim 6, Glass discloses the semiconductor device of claim 1, wherein the doped interfacial layer 472 comprises a dielectric material selected from the group consisting of silicon oxide, germanium oxide, silicon oxynitride, germanium oxynitride and a combination thereof.  See para. 0042.

	Regarding claim 7, Glass discloses the semiconductor device of claim 1, wherein the doped interfacial layer 472 has a k-value more than 3.9 and less than 10.  See para. 0042.

	Regarding claim 8, Glass discloses the semiconductor device of claim 1, wherein the high-k dielectric layer 473 is in contact with the doped interfacial layer 472.  See fig. 4B.

	Regarding claim 9, Glass discloses the semiconductor device of claim 1, wherein the gate electrode 474 is in contact with the high-k dielectric layer 473.  See fig. 4B.  

	Regarding claim 10, Glass discloses a semiconductor device, comprising: 
	an epitaxial stack 242/244, 346 (see figs. 3A, 3B, 4B, and paras. 0036-0037); and 

	a doped interfacial layer 472 covering a portion of the epitaxial stack comprising first nanowires 346 and second nanowires 346 (fig. 3A, paras. 0007, 0036), wherein the doped interfacial layer 472 has a k-value more than 3.9 and less than 10 (para. 0042); BIRCH, STEWART, KOLASCH & BIRCH. LILGH/GH/ghApplication No.: 16/725,176Docket No.: 2519-0519PUS1 Reply dated May 25, 2021Page 4 of 6 Reply to Office Action of April 2, 2021 
	a high-k dielectric layer 473 over the doped interfacial layer 472 and surrounding the second nanowires 346; and 
	a gate electrode 474 over the high-k dielectric layer 47.

	Regarding claim 11, Glass discloses the semiconductor device of claim 10, wherein the second nanowires 346 are alternatively disposed with the first nanowires 346.  See fig. 3A.

	Regarding claim 12, Glass discloses the semiconductor device of claim 10, wherein the portion of the epitaxial stack comprises second nanowires 346 substantially parallel and separated from each other, and the doped interfacial layer 472 surrounds the second nanowires.  See paras. 0007, 0036.

	Regarding claim 13, Glass discloses the semiconductor device of claim 10, further comprising: a spacer 276 (fig. 3B) adjacent to both sides of the gate electrode, wherein the spacer comprises a dopant same as a dopant in the doped interfacial layer.  See paras. 0030-0031, 0040, 0041.



	Regarding claim 15, Glass discloses the semiconductor device of claim 10, wherein the doped interfacial layer 472 is in contact with the second nanowires.  See figs. 3A, fig. 4B, and paras. 0007, 0036.

	Regarding claim 16, Glass discloses the semiconductor device of claim 10, wherein the high-k dielectric layer 473 is in contact with the doped interfacial layer 472.  See fig. 4B.

	Regarding claim 17, Glass discloses the semiconductor device of claim 10, wherein the gate electrode 474 is in contact with the high-k dielectric layer 473.  See fig. 4B.  
  
	Regarding claim 21, Glass discloses a semiconductor device, comprising: 
	first nanowires 346 and second nanowires 346 (see fig. 3A, and para. 0036) alternatively disposed with the first nanowires; and 
	a gate structure 274 (fig. 3A) or 472-474 (fig. 4B) across over the first nanowires and second nanowires 346, and comprising: 
	a doped interfacial layer 472 (paras. 0040, 0042) surrounding the second nanowires; 

	a gate electrode 474 surrounding the high-k dielectric layer 473.  

	Regarding claim 22, Glass discloses the semiconductor device of claim 1, wherein the doped interfacial layer 472 is in contact with sidewalls of the first nanowires.  See figs. 3A, 4B.

	Regarding claim 23, Glass discloses the semiconductor device of claim 1, wherein the high-k dielectric layer 473 is between the doped interfacial layer 472 and the gate electrode 474.  See fig. 4B.

Conclusion

6.	A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) day from the day of this letter.  Failure to respond within the period for response will cause the application to become abandoned (see M.P.E.P 710.02(b)).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dao H. Nguyen whose telephone number is (571)272-1791.  The examiner can normally be reached on Monday-Friday, 9:00 AM – 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached on (571)272-1657.  The fax numbers for all communication(s) is 571-273-8300.



/DAO H NGUYEN/Primary Examiner, Art Unit 2818                                                                                                                                                                                                        June 5, 2021